   Case 8:19-cv-00423-WFJ-SPF Document 81 Filed 12/18/19 Page 1 of 1 PageID 971



                        UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                                                               c-D
                                                                               -—
                                                                                         n
                                                                                             4
                                                                               CO
CHRISTOPHER MARK PARIS, and
OXEBRIDGE QUALITY RESOURCES                                                              n
                                                                                        y
                                                                             f\>
INTERNATIONAL,LLC

Plaintiffs,                                           Case No. 8:19-cv-00423 ^

vs.



WILLIAM LEVINSON,
LEVINSON PRODUCTIVITY
SYSTEM,PC, a Pennsylvania
Corporation

Defendants



              DEFENDANT'S MOTION TO CHALLENGE PERSONAL
              AND SUBJECT MATTER JURISDICTION WHICH MUST
               BE PROVEN BEFORE DEFENDANT CAN PROCEED


 Donald LaBelle, pro se defendant hereby challenges personal and subject matter
jurisdiction which must be proven before defendant can proceed. The moving party has
 the burden of proof of demonstrating that the court has subject matter and personal
jurisd/ction over the matters and parties before it. Once the court has knowledge that
jurisdiction is lacking, the court has no discretion but to dismiss the action. Failure to
 dismiss the action results in the court proceeding in clear absence of all jurisdiction.

The plaintiff clearly failed to demonstrate personal and subject matter jurisdiction.
Therefore,jurisdiction must be proven before I (Donald Labelle) can proceed. Further,
ifjurisdiction is claimed, proof ofjurisdiction must appear on records of the Court.

WHEREFORE,I ask the Court for remedy to accept my plea for Motion to Dismiss with
prejudice for lack of personal and subject matter jurisdiction.

                                   especthjlly^bmitte

                                       onald LaBe e
